Citation Nr: 1435860	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for the service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.


FINDING OF FACT

The service-connected erectile dysfunction is not shown to be productive of a disability picture manifested by actual penile deformity.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b including Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in September 2006 and July 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The relevant rating criteria were provided to the Veteran the August 2007 statement of the case.  The issue was last adjudicated in May 2014, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, private treatment records, VA treatment records, and various statements of the Veteran and his spouse.

As discussed, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by submitting evidence and argument.  

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Veteran claims entitlement to a compensable rating for service-connected erectile dysfunction.  He has submitted numerous written statements indicating that he has a total loss of erectile power and that he is unable to continue taking his preferred medication for this disorder because it is contraindicated due to his heart problems and hypertension.  

While he has acknowledged that he does not have any penile deformity, he nevertheless believes that he should receive compensation for erectile dysfunction because it has led to feelings of frustration, depression and anger.  The Veteran's wife submitted a statement in September 2007 that her husband has had difficulties with erectile dysfunction since the mid-1990s and that it has caused him to become angry and even violent.

At the outset, the Board notes that the Veteran has already been awarded special monthly compensation for loss of use of a creative organ, effective on November 16, 1999, the date VA initially received his claim for service connection for erectile dysfunction.  Accordingly, the only remaining question in relation to his erectile dysfunction is whether a compensable rating is warranted under the rating schedule. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

An  evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, however, as shown below, the evidence warrants a uniform rating for the entire period on appeal.  See also 38 C.F.R. § 3.344 (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned an initial noncompensable (0 percent) rating for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2013).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a no percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown. 38 C.F.R. § 4.21 (2013).

The Veteran's VA treatment records show that the Veteran has been diagnosed with erectile dysfunction throughout the period on appeal and has been prescribed oral medication for this disorder.  The records indicate that the Veteran's erectile dysfunction is likely secondary to diabetes mellitus or diabetic neuropathy.

The Veteran was afforded VA genitourinary and diabetes mellitus examinations in February 2005, March 2006, October 2006, June 2007, and February 2008.  During these examinations, the Veteran reported that vaginal penetration was either impossible or only occasionally possible.  He reported being dependent on medication for achieving an erection and that the disorder had a significant impact on his sense of well-being and marital bliss.  At none of these examinations was there any indication of a penile deformity; physical examinations found the Veteran's penis, urethra, and testicles to be normal.

In order to receive a compensable rating for erectile dysfunction under Diagnostic Code 7522, there must be evidence of penile deformity with a loss of erectile power.  All of the Veteran's VA examinations revealed normal findings, as were all other genitourinary examination studies and treatment records.  

The evidence clearly indicates that the Veteran does not have a penile deformity, and he has submitted a written statement acknowledging that he does not have a penile deformity.  As there is no evidence of a penile deformity during the appeal period, a compensable rating is not warranted for the Veteran's erectile dysfunction.

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans, atrophy or removal of the testis, or removal of half or more of the penis is not shown, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Codes 7521, 7523, 7524 (2013).  

The Board further notes that to the extent that the Veteran is claiming depression or other psychiatric symptoms as secondary to erectile dysfunction, a claim of service connection for depression was denied in a January 2008 rating decision, and the Veteran did not submit a Notice of Disagreement to this decision or perfect an appeal of the issue to the Board; these secondary symptoms are therefore not currently within the jurisdiction of the Board and will not be considered at this time.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's service-connected erectile dysfunction been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  

There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating for this issue.  

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's service-connected erectile dysfunction under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment which is not shown.  

Thus, the threshold requirement for referral for consideration of an extraschedular rating is not met.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that there is no basis for any staged rating, and a compensable rating for erectile dysfunction must be denied for the entire period under consideration.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the service-connected erectile dysfunction, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased, compensable rating for the service-connected erectile dysfunction is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


